Whereas, the Supreme Court of Alabama did, on November 9, 1972, 289 Ala. 631, 270 So.2d 100, on a writ of certiorari, reverse and annul the judgment of this Court rendered on May 24, 1972, 49 Ala.App. 219, 270 So.2d 92 and did remand the cause to this Court with directions to reverse and annul the judgment of the Circuit Court and remand the cause to the Circuit Court with directions to affirm the decision of the Board of Appeals of the Department of Industrial Relations denying the claims of each of the claimants.
Therefor, in accordance with the opinion and aforesaid judgment of the Supreme Court of Alabama, it is ordered and adjudged that the judgment of the Circuit Court be reversed and annulled and that the cause be and the same is hereby remanded to the Circuit Court with directions to affirm the decision of the Board of Appeals of the Department of Industrial Relations, denying the claims of each of the claimants.
It is further ordered that the appellees Clarence Rice, Oscar Horton, Jr., George Bryant, Jr., John Rickey and Will Owens, pay the costs of appeal in this Court and in the Court below for which costs let execution issue.